Friedman, J.P. (concurring).
I concur in the reversal of the order authorizing petitioner to administer psychotropic medication to respondent, a minor, against the wishes of her parents, pursuant to Mental Hygiene Law § 33.21 (e) (1). Even if we were to accept all of petitioner’s legal arguments, I believe that it would still be necessary to reverse for lack of sufficient proof upon our review of the facts, as they are set forth in the majority opinion. In my view, petitioner’s case fails to meet the standard of proof by clear and convincing evidence that would be required to authorize the forcible administration of psychotropic medication to respondent if she were a nonconsenting adult (see Rivers v Katz, 67 NY2d 485, 497-498 [1986]). At a minimum, a hospital should be required to meet the same high standard of proof set forth in Rivers to obtain authority to administer such medication to a minor over the objection of the parents or guardians, in keeping with the Legislature’s recognition of the “important role” of the parents or guardians (Mental Hygiene Law § 33.21 [b]). Further, in view of the Legislature’s recognition of the importance of the parents’ role, I agree with the majority that the parents should have been formally named as respondents in this proceeding.
*73In view of the foregoing, I think it unnecessary to address the other arguments made by the parties, except to note that, contrary to respondent’s arguments, the granting of the relief sought herein was not precluded under Mental Health Law § 33.21 (e) (1) either by the decision of the child-welfare authorities not to bring a neglect proceeding or by the absence of a life-threatening situation.
Marlow and Catterson, JJ., concur with Nardelli, J.; Friedman, J.P., concurs in a separate opinion.
Order, Supreme Court, New York County, entered March 12, 2007, reversed, on the law, without costs, and the authorization to draw blood and administer medication to respondent vacated. Appeal from that part of the order which implicitly upheld petitioner’s determination that respondent should continue to be hospitalized involuntarily dismissed as moot, without costs. Appeal from purported order, same court, entered March 12, 2007, dismissed, without costs, as taken from a nonappealable paper.